DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 15 November 2018. It is noted, however, that applicant has not filed a certified copy of the Canadian application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20150286643 to Girish et al (hereafter Girish) in view of US PGPub 2017/0374093 to Dhar et al (hereafter Dhar) in view of US PGPub 2020/0125590 to Ferrentino et al (hereafter Ferrentino).

Referring to claim 1, Girish teaches a computer-implemented method for providing human-interpretable explanation to output results from a machine learning decision process, said method comprising the following steps performed by a data processing apparatus:
computing query tokens [tokens] representing a query object (105) being subjected to said machine learning decision process (see [0069]); 
accessing a database in which there are stored representative tokens derived, using said tokenizing function, from an assembled corpus of reference objects that are of a same type as said query object, and are therefore useful to provide explanation of semantic features of said query object (see [0023]; [0031]; and [0069]); 

assessing similarity between the query abject and each identified result object in said subset of the corpus of reference objects based on said at least one common token (see [0058] and [0065]); 
grouping the identified result objects of said subset of the corpus of reference objects into at least one result set (305); 
sorting the identified result objects within each result set in decreasing order of similarity to the query object (see [0058] and [0065]);
from among the at least one sorted result set, selecting a collection of reference objects of high-ranking similarity to the query object (see [0058] and [0065]); and
causing presentation, to a user, of said collection of identified reference objects alongside the query object (see [0058] and [0065]). 
Girish fails to explicitly teach the further limitations of using a tokenizing function and accessing a database in which there are stored representative tokens derived, using said tokenizing function, from an assembled corpus of reference objects 
Dhar teaches 
using a tokenizing function [tokenization scheme], computing query tokens representing a query object (105) being subjected to said machine learning decision process (see [0013]; [0019]; and [0095]); 
accessing a database in which there are stored representative tokens derived, using said tokenizing function, from an assembled corpus of reference objects that are of a same type as said query object, and are therefore useful to provide explanation of semantic features of said query object (see [0013]; [0019]; [0044]; and [0095]).
It would have been  obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to tokenize the query of Girish in the manner taught by Dhar.  One would have been motivated to do so since Girish teaches the concept of tokens and in order to create tokens, the query would first have to be tokenized.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to display the search results of Girish/Dhar in the manner disclosed by Ferrentino.  One would have been motivated to do so in order to provide quality information about search results (Ferrentino: see [0004]).
Referring to claim 2, the combination of Girish/Dhar and Ferrentino (hereafter Girish/Dhar/Ferrentino) teaches the method of Claim 1 wherein the tokenizing function (102) comprises: mapping from interest objects to a Euclidean space by an 
Referring to claim 10, Girish teaches a system for providing human-interpretable explanation to output results from a machine learning decision process, the system comprising a data processing apparatus comprising one or more processors connected to communicable with a data store and a presentation device, and one or more non-transitory computer readable media having stored thereon statements and instructions executable by said one or more processors (Fig 1 and Fig 13) to perform the following steps:
computing query tokens [tokens] representing a query object (105) being subjected to said machine learning decision process (see [0069]); 
accessing a database in which there are stored representative tokens derived, using said tokenizing function, from an assembled corpus of reference objects that are of a same type as said query object, and are therefore useful to provide explanation of semantic features of said query object (see [0023]; [0031]; and [0069]); 
querying said database for identification from among the corpus of reference objects any result objects (110) that each share at least one common token with the query object, the identified result objects thereby forming a subset of the corpus of reference objects (see [0058] and [0065]);

grouping the identified result objects of said subset of the corpus of reference objects into at least one result set (305); 
sorting the identified result objects within each result set in decreasing order of similarity to the query object (see [0058] and [0065]);
from among the at least one sorted result set, selecting a collection of reference objects of high-ranking similarity to the query object (see [0058] and [0065]); and
causing presentation, to a user, of said collection of identified reference objects alongside the query object (see [0058] and [0065]). 
Girish fails to explicitly teach the further limitations of using a tokenizing function and accessing a database in which there are stored representative tokens derived, using said tokenizing function, from an assembled corpus of reference objects that are of a same type as said query object, and are therefore useful to provide explanation of semantic features of said query object and causing presentation, to a user, of said collection of identified reference objects alongside the query object such that the semantic features of the query object are easily comparable by said user to the semantic features of each of the identified reference objects in said             
Dhar teaches 
using a tokenizing function [tokenization scheme], computing query tokens representing a query object (105) being subjected to said machine learning decision process (see [0013]; [0019]; and [0095]); 
accessing a database in which there are stored representative tokens derived, using said tokenizing function, from an assembled corpus of reference objects that are of a same type as said query object, and are therefore useful to provide explanation of semantic features of said query object (see [0013]; [0019]; [0044]; and [0095]).
It would have been  obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to tokenize the query of Girish in the manner taught by Dhar.  One would have been motivated to do so since Girish teaches the concept of tokens and in order to create tokens, the query would first have to be tokenized.
The combination of Girish and Dhar (hereafter Girish/Dhar) fails to explicitly teach the further limitation of causing presentation, to a user, of said collection of identified reference objects alongside the query object such that the semantic features of the query object are easily comparable by said user to the semantic features of each of the identified reference objects in said             
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to display the search results of Girish/Dhar in the manner disclosed by Ferrentino.  One would have been motivated to do so in order to provide quality information about search results (Ferrentino: see [0004]).
Referring to claim 11, Girish/Dhar/Ferrentino teaches the method of Claim 1 wherein the system of Claim 10 wherein the statement and instructions are configured such that the tokenizing function (102) comprises: mapping from interest objects to a Euclidean space by an embedding mapping (202) (Dhar: see [0075]); and mapping from Euclidean space to a space of tokens by a locality sensitive hash function (203) (Dhar: 
Referring to claim 19, Girish/Dhar/Ferrentino teaches non-transitory computer readable memory having stored thereon statements and instructions executable by one or more computer processors to perform the method of Claim 1 (Girish: see [0088]).

Allowable Subject Matter
Claims 3-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167